Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 12/22/2021.
Claim 10 has been cancelled.  Claims 1-9 and 11-20 are presented for examination.
The 101 rejections have been withdrawn.  The claims as a whole integrates the mental process into a practical application. Specifically, the additional elements of “collecting, by the advertisement delivery device, real-time sensing data using one or more sensing devices of the advertisement delivery device, wherein the one or more sensing devices include an iBeacon device; determining, by the delivery terminal, user flow data of the advertisement delivery device based on real-time sensing data collected by the one or more sensing devices, the real-time sensing data comprising a number of time the users interact with the iBeacon  device using iBeacon technology” integrate the exception into a practical application in accordance with and in light of paragraph 0057 of Applicant’s specification.       
Allowable Subject Matter
Claim 1-9 and 11-20 are allowable.
	The invention pertains to a user using a payment system such as paypal, alipay etc. on their phone to pay an offline merchant/retailer and the payment system collecting the user's location and transaction information for the user in order for the payment system to determine, target, deliver  ads for the user at a delivery device/outdoor/billboard that is within the user's location. The payment system acts as a 
	The prior art of record teaches:
	Michael (WO 2017/065890 A1) teaches a server may receive information that more than one user is in a proximity zone, or likely to be in proximity to a public display, and may determine common user preferences to deliver advertisements that appeal to more than one person likely to view the public display. A server may determine which advertisement to display, when choosing between the display of ifferent advertisements based, at least in part, on the number of users that are likely to be in proximity of the public display. For example, a sporting event may have a public display that is primarily viewed from a first section of the audience. Users may have a preference between two teams playing at the event, and may have designated their preference for one of the two teams, and that preference may be stored in a database accessible by a server. The server may correlate specific users to the first section of the audience based on location information from a mobile device, or from ticket purchase information, or from calendar information or other source that would indicate that the user is likely to be in the first section during the sporting event. A server may determine whether there are more fans for one team or the other team based on user preferences of users who are confirmed or likely to be in the first section. In an example the server may automatically decide to advertise merchandise based on the brand of one team or the other team based on the percentage of fans for each team in the first section (or likely to be in the first section)(page 8, 2nd and 3rd paragraph).  



	Sathyanath et al. (2012/0143678) teaches The two triggers both ensure that a same viewer has an equal interest in executing the trigger, as the "prize" for both triggers is a chance to win the same "prize" (i.e., the sports car). However, the lottery number for the E.sub.ifk k trigger (the trigger for the mall ad) may be a different unique lottery number than the lottery number used for the internet ad. This will allow the billboard owner to track the effectiveness of the separate internet and mall advertisements. By obtaining feedback on the effectiveness of all content/ads placed in different locations at different times and using different heterogeneous media, the billboard owner may then use triggers to determine the effectiveness of location, time, and/or chosen media to then provide a collaborated billboard campaign.

	Rycna III (2014/0149221) teaches the method can generate an advertisement based on the characteristics of a person in front of the billboard, based on the billboard inputs and/or information retrieved from third party sources.



	Kodige et al. (9,838,755) teaches the digital ad is electronically delivered to the billboard, and then a determination is made regarding whether a mobile AV device is sufficiently close (i.e., proximate) to the billboard so as to make a presumption that an ad impression was made on the user of the mobile AV device. In one embodiment, GPS locations of the billboard and mobile AV device are used to make this determination. If so, an entry is made in the second database 300 recording an ad impression for an identifier of the mobile AV device.

	Rao et al. (2014/379472) teaches If a shopper opens one of those popular applications when he or she is close to the mall owner's access point, then purchase incentives can be provided to the shopper when he or she interacts with an interactive marketing display. Of course, the purchase incentives can be provided even without interaction with the interactive marketing display; however, in such a case the linkage or attribution between a particular advertisement on the display and an actual transaction on retailer premises cannot be secured. A popular application when enhanced with the 

	Kasargod et al. (2012/0041825) teaches determining that the given user stood in close proximity of the billboard/store advertisement for a length of time that was greater than the average time spent by all users in the given area within a specified time period at 416.

	Douris et al. (2009/0289956) teaches a virtual billboard may simply include text associated with an entity such as a business. More specifically, text may be transmitted to such a device via a text messaging service. For example, the virtual billboard may include an advertisement or an offer associated with a business that is in close proximity to the user. This is particularly useful in situations in which the business is not easily visible to the user and the user is traveling in areas in which the user is unfamiliar.

	Walker (2013/0060623) teaches offers are made to loyalty cardholders having loyalty program memberships. In one embodiment, such offers are capable of being viewed by users who are not members currently of the loyalty program, but they may be provided an opportunity to join the loyalty program to be permitted to redeem the offer. When a user "checks in" to a particular venue location, offers associated with that venue are displayed to the user in the display of a mobile device (e.g., smart phone, cell phone, etc.). The user may then accept and/or redeem one or more offers at the venue. 

	Spector et al. (10,943,247) teaches the process of applying a promotion to a transaction. For example, a customer may be provided with an innovative experience by leveraging a financial instrument issuer's existing ability to pre-screen/acquire the customer with confidence and the ability to apply various promotions to individual transactions. Embodiments may pre-screen customers and/or have customers compete a short application, which increases confidence in the credit or promotion offer. Embodiments may involve an alternate acquisition flow, which may process a full application if a pre-screen offer is not presented. Embodiments may also automatically provision an acquired card into an electronic wallet, mobile wallet, and/or mobile payment service.

	The current claims overcome the prior art of record.  While it is believed that each of the claim elements exists individually in the prior art, the combination of elements requires a number of references that would no longer render the claims obvious to combine. 

					Point of contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.